DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
Information Disclosure Statement
EP 2957252 has not been considered as there is no English language equivalent or explanation of relevance thereof. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 27, the recitation “orthodontically moving the at least one tooth to the first position comprises translating and/or rotating the at least one tooth along a different path, arc, and/or angle relative to orthodontic movement of the at least one tooth to a third position” is not supported in the original disclosure and as such is deemed new matter and must be removed.  Specifically, the recitation of a third position is not supported.  Correction is required.  Claims 33 and 35 are rejected based on their dependency thereon. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 22, 24, 27, 31-33, 35 and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “completely correct for the malocclusion” and “the malocclusion is completely corrected” are indefinite as it is unclear what would and would not specifically be considered completely corrected.  The term is a term of degree, and is variable dependent on the individual’s opinion.  What one practitioner/patient finds completely corrected may not be the same degree of correction determined by a second.  It is impossible to determine what the scope of “completely correct” encompasses and whether such term is even achievable for a given patient (for example a complete correction in a given patient may not correspond to perfect occlusion).  Clarification is required.
Regarding claim 27, the term “orthodontically moving the at least one tooth to the first position comprises translating and/or rotating the at least one tooth along a different path, arc, and/or angle relative to orthodontic movement of the at least one tooth to a third position” is indefinite, as it is unclear what the recited and hypothetical third position actually corresponds to.  The term can simply read on any position of the tooth as best understood. Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding the above claims, the claims fail to limit the subject matter of the claim upon which it depends as the limitations therein are now listed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 22, 27, 31-33, 35 and 37-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al (US 2014/0358497 A1).
Regarding claims 27, 33 and 35 Kuo discloses a method of coordinating orthodontic and cosmetic dental treatments (see abstract, [0041], [0044], [0064], [0066]-[0068], [0073]-[0092], [0106]-[0129]), the method comprising: 
determining an orthodontic treatment plan to partially correct for a malocclusion of at least one tooth (see above; it is noted that the method of Kuo uses the orthodontic treatment plant to move the teeth from an initial step, through several intermediate steps to a final orthodontic step, and then the prosthodontic treatment plan to move the teeth 
determining a first amount of partial tooth destruction of the at least one tooth when the at least one tooth is modeled in a first position (e.g. a first intermediate positon); determining an amount of cosmetic restoration of the at least one tooth based on the first amount of partial tooth destruction (e.g. prosthetic solution and required destruction at the first intermediate positon which is modeled, see above); 
determining a second amount of partial tooth destruction of the at least one tooth when the at least one tooth is modeled in a second position (e.g. a second intermediate position, or final orthodontic position), wherein the first amount of partial tooth destruction is greater than the second amount of partial tooth destruction (see citations above; longer treatment time results in less tooth destruction); 
selecting the first position of the at least one tooth for restoration of the at least one tooth (see citations above; choosing any of modeled iterative options of different tooth locations and amount of tooth removal based on the patient’s and Dr.'s desires or constraints, including choosing an option which requires more tooth removed, is within the scope of the disclosure of Kuo; dependent on patient desires/constraints); 
preparing the at least one tooth for the amount of cosmetic restoration by orthodontically moving the at least one tooth to the first position (see citations above), wherein orthodontically moving the at least one tooth to the first positon comprises moving the at least one tooth along a path specifically tailored to accommodate the 
cosmetically restoring the at least one tooth when the at least one tooth is in the first position by performing the first amount of destruction and restoration (see explanation and citations above), and wherein the higher the degree of partial correction, the lower the amount of destruction of the tooth that is required prior to placement of a restoration (see Fig. 20 and [0112]).  
Regarding claim 33, Kuo discloses wherein preparing the at least one tooth for the second amount of partial tooth destruction by orthodontically moving the at least one tooth takes longer than preparing the at least one tooth for the first amount of partial tooth destruction by orthodontically moving the at least one tooth (see Fig. 20 and [0112]; e.g. later intermediate or final orthodontic steps).  
Regarding claim 35, Kuo discloses wherein the method further comprises simulating the path specifically tailored to accommodate the amount of cosmetic restoration to be applied and simulating the orthodontic movement of the at least one 
Regarding claim 1, Kuo et al discloses a method of coordinating orthodontic and cosmetic dental treatments (see abstract, [0041], [0044], [0064], [0066]-[0068], [0073]-[0092], [0106]-[0129]), the method comprising: 
determining a first orthodontic treatment plan to partially correct for a malocclusion of at least one tooth, wherein the first orthodontic treatment plan moves the at least one tooth from a non-corrected position to an intermediate corrected position, wherein when the at least one tooth is in the intermediate corrected position, the malocclusion is partially corrected (see above; it is noted that the method of Kuo uses iterative, modeled orthodontic treatment plans to move the teeth from an initial step, through several intermediate steps, including a final orthodontic step where the teeth are fully corrected (as best desired by the patient and Dr.), and then the prosthodontic treatment plan to move the teeth from the final orthodontic step or intermediate orthodontic step (full orthodontic correction), to a final prosthetic step; as such, the Examiner interprets the first orthodontic treatment plan to correspond to partially correcting the teeth moving from an initial position to a first intermediate position (partial correction of malocclusion), and the second orthodontic treatment plan to correspond to fully (orthodontically) correcting the teeth moving from the initial position, to the first intermediate position, and to a final orthodontic (final/fully corrected malocclusion) position); 
determining a second orthodontic treatment plan (see above, second plan interpreted to correspond to initial step, to first intermediate step, to final step) to completely correct for the malocclusion of the at least one tooth (as best understood by the Examiner, based on desired treatment goals of patient and Dr. and restraints of correction), wherein the second orthodontic treatment plan moves the at least one tooth from the non-corrected position to the intermediate corrected position and then to a final corrected position, wherein when the tooth is in the final corrected position, the malocclusion is completely corrected (see citations and explanation above; as best understood by the Examiner), wherein the at least one tooth is moved more relative to the non-corrected position when the at least one tooth is in the final corrected position than when the at least one tooth is in the intermediate corrected position (e.g. further orthodontic movement/steps to move to final position, see citations and explanation above); 
determining a first extent of partial destruction of the at least one tooth when the at least one tooth is modeled in the intermediate corrected position (e.g. destruction required at a first intermediate position); 
determining an amount of cosmetic restoration of the at least one tooth based on the first extent of partial destruction (e.g. amount of cosmetic restoration required by first partial destruction and intermediate position, see above); 
determining a second extent of partial destruction of the at least one tooth when the at least one tooth is modeled in the final corrected position (e.g. destruction required at final corrected/orthodontic position); 
digitally modeling, in a first digital model, the at least one tooth in the intermediate corrected position and the first extent of partial destruction (see citations above); 
digitally modeling, in a second digital model, the at least one tooth in the final corrected position and the second extent of partial destruction (see citations above), wherein the first extent of partial destruction in the first digital model is greater than the second extent of partial destruction in the second digital model (see citations above; longer treatment time results in less tooth destruction; final corrected position is achieved with a longer treatment time, and therefore requires less tooth destruction, see above); 
comparing the first and second digital models and selecting, based on this comparison, the first orthodontic treatment plan (see citations above; choosing any of modeled iterative options of different tooth locations and amount of tooth removal based on the patient’s and Dr.'s desires or constraints, including choosing an option which requires more tooth removal, is within the scope of the disclosure of Kuo);
preparing the at least one tooth for the cosmetic restoration by orthodontically moving the at least one tooth from the non-corrected position to the intermediate corrected position (applying orthodontic treatment when first orthodontic treatment is selected, see above); 
cosmetically restoring the at least one tooth when the tooth is in the intermediate corrected position by performing the first extent of partial destruction and by performing the amount of cosmetic restoration (e.g. apply prosthodontic treatment when first orthodontic treatment is selected, as modeled, see citations above); and
identifying, via a processor, one or more candidate teeth for restoration, wherein the one or more candidate teeth comprise the at least one tooth (see [0039], [0106], [0112] and [0132] and claims 82-89; processor is used to model orthodontic and prosthetic solution, and automatically create veneers for identified candidate teeth; candidate teeth are identified at least in part via a processor).  
Regarding claim 2, Kuo discloses wherein cosmetically restoring the at least one tooth comprises removing a portion of the tooth (see above, and [0089] Kuo).
Regarding claims 3-4, Kuo discloses wherein cosmetically restoring the at least one tooth further comprises placing a cosmetic restoration in the form a veneer on the at least one tooth (see Kuo, citations above and [0089]).
Regarding claim 5, Kuo discloses further comprising creating a digital impression of the at least one tooth or of a dentition having the at least one tooth (see Kuo, [0087]-[0089]).
Regarding claim 6, Kuo discloses identifying the at least one tooth as needing cosmetic restoration via digital processing (see Kuo, citations above, based on digital model and [0039] and claims 82-89).
 Regarding claim 7, Kuo discloses designing the first orthodontic treatment plan combined with a cosmetic restoration plan via digital processing (see Kuo citations above, and [0090], [0113]-[0132]).
Regarding claim 8, Kuo discloses applying one or more orthodontic trays to the at least one tooth to move the at least one tooth from the non-corrected position to the intermediate corrected position (see Kuo, [0068]).
Regarding claim 9, Kuo discloses wherein the intermediate corrected position is chosen such that less of the at least one tooth is destroyed in the intermediate corrected position than would be in the non-corrected position when a cosmetic restoration is applied to the at least one tooth (see Kuo, citations above and Figs. 2-8,20).
Regarding claim 10, Kuo discloses wherein orthodontically moving the at least one tooth from the non-corrected position to the intermediate corrected position takes 1 month to 12 months (see Kuo, [0084]).
Regarding claim 22, Kuo discloses wherein the final corrected position is an optimum orthodontic correction of the malocclusion of the at least one tooth (e.g. final orthodontic correction, see Kuo, citations and explanation above; as best understood by the Examiner).
Regarding claim 31, Kuo discloses determining a third extent of partial destruction of the at least one tooth when the at least one tooth is modeled in the non-corrected position (e.g. initial position, see Figs. 2-8 and 20, Kuo); digitally modeling, in a third digital model, the at least one tooth in the non-corrected position and the third extent of partial destruction (see Kuo, citations above), wherein the third extent of partial destruction in the third digital model is greater than the first extent of partial destruction in the first digital model; and comparing the first, second, and third digital models and selecting, based on this comparison, the first orthodontic treatment plan, wherein the second orthodontic treatment plan takes longer than the first orthodontic treatment plan (see Kuo, citations and explanation above; e.g. comparing initial position and treatment to an orthodontic treatment with partial and/or full orthodontic correction).
Regarding claim 32, Kuo discloses wherein the second orthodontic treatment plan comprises the first orthodontic treatment plan (see Kuo, citations and explanation above; e.g. intermediate and final orthodontic corrections of steps of plan).
Regarding claims 37-40, Kuo discloses recommending, via the processor, a recommended cosmetic restoration to be placed on the at least one tooth; recommending via the processor, a restoration thickness based on the recommended cosmetic restoration; recommending, via the processor, a recommended extent of orthodontic pretreatment; recommending, via the processor, the restoration thickness based on the recommended extend of orthodontic pretreatment (see [0039], [0106], [0112], [0132] and claims 82-89; processor can automatically select the optical start point of veneer treatment (e.g. end of orthodontic treatment) based on an automatically generated (recommended) restoration having a (recommended) thickness).
Regarding claim 41, Kuo discloses identifying, via the processor, one or more candidate teeth for restoration and orthodontic treatment, wherein the one or more candidate teeth comprise the at least one tooth (see above, and see [0039], [0106], [0112], [0132] and claims 82-89).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al in view of Derakhshan et al (US 2016/0310235 A1).
Regarding claim 24, Kuo discloses all the features of the claimed invention, including wherein several factors may influence which treatment plan is chosen, but does not specifically teach wherein the intermediate position is chosen based on the cost of restoring the tooth in the intermediate corrected position relative to the cost of restoration in the final position as required.  
Derakhshan et al, however, teaches a comparative orthodontic treatment planning tool that provides multiple treatment plan options where the user may select a particular treatment based on a number of factors, including cost (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo to include Derakhshan’s treatment selection based at least in part on cost, as such modification would optimize the expense versus the desired outcome of the treatment, improving user satisfaction.
Claims 29, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al.
Regarding claim 29, Kuo discloses a method of coordinating orthodontic and cosmetic dental treatments (see abstract, [0041], [0044], [0064], [0066]-[0068], [0073]-[0092], [0106]-[0129]), the method comprising: 
determining an orthodontic treatment plan to partially correct for a malocclusion of at least one tooth (see above; it is noted that the method of Kuo uses the orthodontic treatment plan to move the teeth from an initial step, through several intermediate steps to a final step, and then the prosthodontic treatment plan to move the teeth from the final orthodontic step, to a final prosthetic step; as such, the Examiner interprets a solution based off one of the iteratively simulated intermediate steps as being partially corrected); 
determining and digitally modeling a progressive decrease in an amount of destruction of the at least one tooth based on modeled movement of the at least one tooth according to the orthodontic treatment plan (see citations above; Fig. 20 and [0112]); 
comparing a first amount of destruction of the at least one tooth (e.g. destruction required at a first intermediate position) with a second amount of destruction of the at least one tooth (e.g. destruction required at final orthodontic position), wherein the first amount of destruction is greater than the second amount of destruction (see citations above; longer treatment time results in less tooth destruction), and selecting, based on this comparison, the first amount of destruction (see citations above; choosing any of modeled iterative options of different tooth locations and amount of tooth removal based 
preparing the at least one tooth for the first amount of destruction by orthodontically moving the at least one tooth according to the orthodontic treatment plan (e.g. apply orthodontic treatment, see citations above); and 
cosmetically restoring the at least one tooth by performing the first amount of destruction (e.g. apply prosthodontic treatment, see citations above), wherein the amount of tooth destruction becomes progressively less as the amount of orthodontic treatment time increases (see [0112] and Fig. 20).  
Regarding claim 34, Kuo discloses wherein preparing the at least one tooth for the second amount of destruction by orthodontically moving the at least one tooth takes longer than preparing the at least one tooth for the first amount of destruction by orthodontically moving the at least one tooth (e.g. later intermediate, or final intermediate steps; see [0112] and Fig. 20).  Regarding claim 36, Kuo discloses wherein selection further comprises the doctor and/or patient recommending and selecting the first amount of destruction based on an evaluation of a restoration parameter associated with the first amount of destruction (e.g. parameter related to veneers, see citations above).
Kuo discloses all the features of the invention, including wherein the simulations are performed by a computer implicitly having a processor (see citations above), and that recommendations and selections for the restoration and thickness thereof, may be 
However, it is noted that such modification would merely involve the automation of a previously manual activity, which has been held to be within the skill of the ordinary artisan as explained and contemplated by Kuo above.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo to include automatic recommending and selecting of a variable (as suggested by Kuo), including a first amount of destruction, as such modification would merely involve the automation of a previously manually performed activity (e.g. previously performed by the doctor and/or patient; see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.  Additionally regarding claims 1 and 27, the arguments do not address the new grounds of rejection and interpretation above necessitated by Applicant’s amendments. 
Regarding claim 29, the Examiner has fully considered Applicant’s arguments and directs Applicant to the clarification of the rejection as explained above.  Namely, although Kuo does not explicitly teach using the processor to select a particular amount .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2019/0231478 teaches a treatment planning method comprising optimizing prosthetic and orthodontic treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772